Citation Nr: 0116254	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

George L. Yaksick, Jr., Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the benefit sought on 
appeal.  The veteran, who had active service from May 1944 to 
July 1946 and from October 1946 to October 1963, appealed 
that decision to the BVA and the case was forwarded to the 
Board for appellate review.  


REMAND

A preliminary review of the record discloses the October 1999 
rating decision indicated that the veterans claim for hearing 
loss was denied, in part, because "[t]hese audiological 
findings [shown in the service separation physical 
examination in September 1963] do not show hearing loss at 
frequency ranges used by VA."  Reference was made to 
38 C.F.R. § 3.385 and that "[n]one of these criteria were 
shown in the service records."  However, this does not 
appear to be the correct analysis based on guidance provided 
by the United States Court of Appeals for Veterans Claims 
(Court) in the case of Hensley v. Brown, 5 Vet.App. 155 
(1993).  

In Hensley the Court indicated that "when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a 'disability' 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Id. at 160.  In other words, just because the 
veteran's hearing acuity did not satisfy the criteria for a 
disability under 38 C.F.R. § 3.385 does not end the analysis, 
particularly when, as in this case, the veteran demonstrated 
a bilateral 30 decibel loss at 4000 hertz, one of the 
frequencies specified in 38 C.F.R. § 3.385.

The Board observes that the veteran has submitted private 
medical evidence that appears to show that he meets the 
requirements of 38 C.F.R. § 3.385.  However, the veteran has 
not been afforded a VA examination in connection with his 
claim and such an examination would be helpful in determining 
the etiology of any diagnosed hearing loss.

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
and it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the current appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with VCAA.

2.  The veteran should be afforded an 
audiology examination to determine the 
nature, extent, and etiology of any 
hearing loss that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file, particularly the September 
1963 service audiological examination.  
If the veteran is diagnosed with a 
hearing loss, the examiner is requested 
to offer an opinion regarding whether 
such hearing loss is causally or 
etiologically related to acoustic trauma 
the veteran was reportedly exposed to 
during active service.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

